Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 12 and 17 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S 10,880,211. Although the conflicting claims are not identical, they are not patentably distinct from each other because The following table shows mapping of how the claim of the instant application are made obvious by applicant and in views of what was known in the prior art at the time of invention. 
            This is a non-provisional obviousness-type double patenting rejection because the conflicting claim has been patented.

US Patent 10,880,211
Instant Application 16/952,773
Claim 1: 
A device comprising: 
a first interface configured to be communicatively coupled to a source system and a second interface configured to be 
communicatively coupled to a destination system;  
memory containing a set of rules and representations of pre-defined violations thereof;  and 

digital logic programmed to: 
receive, by way of the first interface and from the source system, an Ethernet bitstream defining an Ethernet frame, the Ethernet frame containing an 
wherein the transport-layer payload defines a transaction;  extract data from one or more 802.1Q fields within the Ethernet header, wherein the one or more 802.1Q fields are formatted in a non-standard fashion, and wherein the one or more 802.1Q fields encode information that is functionally equivalent to the 
transaction that is defined by the transport-layer payload;  apply the set of rules to the transaction, wherein applying the set of rules involves comparing at least some of the one or more 802.1Q fields to one or more values stored in 
the memory and concluding that the transaction that is defined by the transport-layer payload contains one of the pre-defined violations;  based 
Claims 1, 12  and 17:
A device comprising: 
a network interface;  




memory containing a set of rules and representations of pre-defined violations thereof;  and 

digital logic programmed to: 
receive, by way of the network interface, a datalink layer frame containing a header and a payload, wherein the payload defines a 
functionally equivalent to the transaction that is defined by the payload and wherein the information that is functionally equivalent to the transaction is encoded in the header using fewer bits than the transaction in the payload;  compare, in accordance with the rules, at least some of the data to one or more values stored in the memory;  determine that the transaction that is defined by the payload contains one of the pre-defined violations;  based on determining that the transaction that is defined by the payload contains one of the pre-defined violations, determine that the transaction that is defined by payload is invalid;  and based on the transaction that is defined by the payload being invalid, refrain from forwarding the datalink layer frame. 



Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim(s) 1, 4-13, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication US 2015/0124831 to Kumar et al. (hereinafter Kumar) in view of U.S.  Patent No US 9,246,876 to Melam et al. (hereinafter Melam) in view of U.S.  Pre-Grant Publication US 2014/0328354 to Michael et al. (hereinafter Michael)

 	As to claims 1 and 17, Kumar discloses a device comprising: 
 	a network interface (Kumar; Fig.1 shows network interface between devices); 
 	digital logic programmed to:
 	receive, by way of the network interface, a datalink layer frame containing a header and a payload, wherein the payload defines a transaction (Kumar; [0026] discloses of receiving frame by a device from another device. Fig.3A; [0033] shows and discloses  data link layer frame that includes header 302, 304, 306 and payload or PBB packet 308. Fig.3E shows payload 308 define a transaction);
 	extract data from the header, wherein the data encodes information that is functionally equivalent to the transaction that is defined by the payload (Kumar; [0035]; [0038]; [0044] discloses of extracting header information from the packet. [0061]-[0062] discloses higher layer header information is extracted by the receiving node and based on the header information the receiving node can determine if the payload 308 is encapsulated in the frame. Fig.3A-3E shows both of the headers (i.e 302, 304, 306) and payload 308 includes control information (i.e DA, SA, C-DA, C-SA  etc.) means data encodes information in the header is functionally equivalent to the transaction that is defined by the payload);
 	Kumar discloses a frame that includes header information. Kumar fails to explicitly disclose of storing information in the receiving device and compare the stored information with the header information and then make a decision based on the comparison. However, Melam discloses 
 	memory containing a set of rules and representations of pre-defined violations thereof (Melam; Abstract; Col. 12, lines 12-61 discloses of dropping packet when the sequence number is not retrieved 
 	compare, in accordance with the rules, at least some of the data to one or more values stored in the memory (Melam;  Col. 12, lines 12-61 discloses of comparing data with the information stored in the database);
 	determine that the transaction that is defined by the payload contains one of the pre-defined violations (Melam; Abstract; Col. 12, lines 12-61 discloses of dropping packet when the sequence number is not retrieved from the database. Not retrieving sequence number from the database corresponds to pre-define violation);
 	based on determining that the transaction that is defined by the payload contains one of the pre-defined violations, determine that the transaction that is defined by payload is invalid (Melam; Abstract; Col. 12, lines 12-61 discloses of determining if the packet is valid); and
based on the transaction that is defined by the payload being invalid, refrain from forwarding the datalink layer frame (Melam; Abstract; Col. 12, lines 12-61 discloses of dropping packet when the sequence number is not retrieved from the database. Since packet has been dropped means packet is nor forwarded).
 It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention, because both of the references discloses od sending a frame that includes header and payload. One would be motivated to combine the teachings because receiving node can determine and drop an invalid packet based on the received and stored information and thus provide a QoS and use the limited resources in an effective way.
 	Kumar-Melam discloses a frame  includes header and payload information. Kumar-Melam fails to explicitly disclose of wherein the number of bits in the header is less than the number of bits in the payload. However, Michael discloses

 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention, because both of the references discloses a frame that includes header and payload. One would be motivated to combine the teachings in order to use the limited resources in an effective way 
 
As to claim 4, the rejection of claim 1 as listed above is incorporated herein. In addition Kumer- Melam-Michael discloses wherein the payload is a transport-layer payload (Kumar; [0031]-[0032]).

As to claim 5, the rejection of claim 1 as listed above is incorporated herein. In addition Kumer- Melam-Michael discloses wherein the digital logic is further programmed to:
receive, by way of the network interface, a second datalink layer frame containing a second header and a second payload, wherein the second payload defines a second transaction (Kumar; [0026] discloses of receiving frame by a device from another device. Fig.3A; [0033] shows and discloses data link layer frame that includes header 302, 304, 306 and payload or PBB packet 308. Fig.3E shows payload 308 define a transaction);
extract second data from the second header, wherein the second data encodes second information that is functionally equivalent to the second transaction that is defined by the second payload (Kumar; [0035]; [0038]; [0044] discloses of extracting header information from the packet. [0061]-[0062] discloses higher layer header information is extracted by the receiving node and based on the header information the receiving node can determine if the payload 308 is encapsulated in the frame. Fig.3A-3E shows both of the headers (i.e 302, 304, 306) and payload 308 includes control 
compare, in accordance with the rules, at least some of the second data to one or more values stored in the memory memory (Melam;  Col. 12, lines 12-61 discloses of comparing data with the information stored in the database);
determine that the second transaction that is defined by the second payload does not contain any of the pre-defined violations (Melam; Abstract; Col. 12, lines 12-61 discloses of forwarding a packet to the destination  when the sequence number is retrieved from the database. retrieving sequence number from the database corresponds to not contain any of the pre-defined violations);
based on determining that the second transaction that is defined by the second payload does not contain any of the pre-defined violations, determine that the second transaction that is defined by second payload is valid (Melam; Abstract; Col. 12, lines 12-61 discloses of determining if the packet is valid); and
based on the second transaction that is defined by the second payload being valid, forward a representation of the second datalink layer frame to a destination device (Melam; Abstract; Col. 12, lines 12-61 discloses of forwarding a packet to the destination  when the sequence number is retrieved from the database. retrieving sequence number from the database corresponds to not contain any of the pre-defined violations)

As to claim 6, the rejection of claim 5 as listed above is incorporated herein. In addition Kumer- Melam-Michael discloses further comprising:
 	a second network interface, wherein forwarding the representation of the second datalink layer frame to the destination device comprises forwarding the representation of the second datalink layer frame by way of the second network interface (Kumar; Fig.1; Fig.3A-3E; [0032]-[0041]).

As to claim 7, the rejection of claim 1 as listed above is incorporated herein. In addition Kumer- Melam-Michael discloses wherein the datalink layer frame is received from a source device, and wherein the source device is coupled to the device by no more than one or two datalink layer segments (Kumar; Fig.1; Fig.3A-3E; [0032]-[0041])

As to claim 8, the rejection of claim 1 as listed above is incorporated herein. In addition Kumer- Melam-Michael discloses wherein the datalink layer frame is received from a source device, and wherein the source device is physically integrated with the device in a chassis (Kumar; Fig.1; Fig.3A-3E; [0032]-[0041]).

As to claim 9, the rejection of claim 1 as listed above is incorporated herein. In addition Kumer- Melam-Michael discloses wherein the datalink layer frame is received from a source device, and wherein the digital logic is further configured to:
based on the transaction being invalid, block further datalink layer frames received from the source device from being processed by the digital logic (Melam;  Col. 12, lines 12-61)

As to claims 10 and 20, the rejection of claim 1 as listed above is incorporated herein. In addition Kumer- Melam-Michael discloses wherein the data is encoded in a sequence of fields, the fields associated with respective starting bit locations and respective ending bit locations, and wherein extracting the data comprises copying at least some the data into locations of the memory based on the respective starting bit locations and respective ending bit locations (Melam; Col.6, lines 28-47, Col. 14, lines 29-67; Col. 12, lines 12-61).

As to claim 11, the rejection of claim 1 as listed above is incorporated herein. In addition Kumer- Melam-Michael discloses wherein determining that the transaction that is defined by the payload contains one of the pre-defined violations comprises:
determining, from at least some of the data and the one or more values stored in the memory, that an item in the transaction is singly or in combination with other items in the transaction: (i) in conflict with, or a duplicate of, a previous transaction, (ii) prohibited, (iii) defines a quantity more than a threshold quantity, or (iv) defines an overall value of the transaction that is more than a threshold value (Melam;  Col. 12, lines 12-61 discloses packet has been dropped means packet is prohibited. Here Melam is applied for the 2nd alternative)

As to claim 12, Kumar discloses a device comprising: 
a network interface (Kumar; Fig.1 shows network interface between devices); 
digital logic programmed to: 
receive, by way of the network interface, a datalink layer frame containing a header and a payload, wherein the payload defines a transaction (Kumar; [0026] discloses of receiving frame by a device from another device. Fig.3A; [0033] shows and discloses  data link layer frame that includes header 302, 304, 306 and payload or PBB packet 308. Fig.3E shows payload 308 define a transaction);
 extract data from the header, wherein the data encodes information that is functionally equivalent to the transaction that is defined by the payload (Kumar; [0035]; [0038]; [0044] discloses of extracting header information from the packet. [0061]-[0062] discloses higher layer header information is extracted by the receiving node and based on the header information the receiving node can determine if the payload 308 is encapsulated in the frame. Fig.3A-3E shows both of the headers (i.e 302, 304, 306) and payload 308 includes control information (i.e DA, SA, C-DA, C-SA  etc.) means data 
 Kumar discloses a frame that includes header information. Kumar fails to explicitly disclose of storing information in the receiving device and compare the stored information with the header information and then make a decision based on the comparison. However, Melam discloses ;
memory containing a set of rules and representations of pre-defined violations thereof (Melam; Abstract; Col. 12, lines 12-61 discloses of dropping packet when the sequence number is not retrieved from the database. Not retrieving sequence number from the database corresponds to pre-define violation);  
compare, in accordance with the rules, at least some of the data to one or more values stored in the memory (Melam;  Col. 12, lines 12-61 discloses of comparing data with the information stored in the database); 
determine that the transaction that is defined by the payload does not contain any of the pre-defined violations (Melam; Abstract; Col. 12, lines 12-61 discloses of forwarding a packet to the destination  when the sequence number is retrieved from the database. retrieving sequence number from the database corresponds to not contain any of the pre-defined violations); 
based on determining that the transaction that is defined by the payload does not contain any of the pre-defined violations, determine that the transaction that is defined by payload is valid (Melam; Abstract; Col. 12, lines 12-61 discloses of determining the packet is valid when the sequence number is retrieved from the database); and
 based on the transaction that is defined by the payload being valid, forward a representation of the datalink layer frame to a destination device (Melam; Abstract; Col. 12, lines 12-61 discloses of forwarding a packet to the destination  when the sequence number is retrieved from the database. 
It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention, because both of the references discloses od sending a frame that includes header and payload. One would be motivated to combine the teachings because receiving node can determine and drop an invalid packet based on the received and stored information and thus provide a QoS and use the limited resources in an effective way. 
 	Kumar-Melam discloses a frame  includes header and payload information. Kumar-Melam fails to explicitly disclose of wherein the number of bits in the header is less than the number of bits in the payload. However, Michael discloses
 	wherein the information that is functionally equivalent to the transaction is encoded in the header using fewer bits than the transaction in the payload (Michael; [0131] discloses number of bits in the header is less than the number of bits in the payload) 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention, because both of the references discloses a frame that includes header and payload. One would be motivated to combine the teachings in order to use the limited resources in an effective way 

As to claim 13, the rejection of claim 12 as listed above is incorporated herein. In addition Kumer- Melam-Michael discloses further comprising:
a second network interface, wherein forwarding the representation of the datalink layer frame to the destination device comprises forwarding the representation of the datalink layer frame by way of the second network interface (Kumar; Fig.1; Fig.3A-3E; [0032]-[0041]).

As to claim 16, the rejection of claim 12 as listed above is incorporated herein. In addition Kumer- Melam-Michael discloses wherein the payload is a transport-layer payload (Kumar; [0031]-[0032]).

4.	Claim(s) 2-3, 14-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication US 2015/0124831 to Kumar et al. (hereinafter Kumar) in view of U.S.  Patent No US 9,246,876 to Melam et al. (hereinafter Melam) in view of U.S.  Pre-Grant Publication US 2014/0328354 to Michael et al. (hereinafter Michael) in view of over U.S.  Pre-Grant Publication US 2017/0005833 to Nishi et al. (hereinafter Nishi)

 	As to claims 2, 14 and 18, Kumer- Melam-Michael discloses 802.1Q field, but fails to disclose of extracting data from 802.1Q field. However Nishi discloses 
 	wherein the data is extracted from one or more 802.1Q fields within the header (Nishi; [0031] Fig.3: 304 discloses 802.1Q field that includes plurality of data. [0032] discloses extracting VID from the frame. Fig.3 shows VID is data of 802.1Q field).  
 It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention, because both of the references discloses od sending a frame that includes header and payload. One would be motivated to combine the teachings so that receiving device can identify target port or address based on the extracted VID. 

As to claims 3, 15 and 19, the rejection of claim 2 as listed above is incorporated herein. In addition Kumer- Melam-Michael -Nishi discloses wherein the one or more 802.1Q fields are not formatted in accordance with 802.1Q standards (Nishi; [0031]-[0032] Fig.3 shows and discloses 802.1Q fields that are not formatted in accordance with 802.1Q standards) 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, , Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478